Citation Nr: 1631983	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's son was properly removed as a dependent upon the date of his eighteenth birthday.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma relating to additional compensation for the Veteran's son from his eighteenth birthday.

FINDINGS OF FACT

1.  As of the date of his eighteenth birthday, the Veteran's son was being homeschooled in the home of the Veteran in compliance with the compulsory attendance laws of the State of Oklahoma.

2.  Oklahoma law does not require parents to use certified teachers or state-approved curricula, initiate contact with, register with or seek approval from state or local officials, test their students or permit public school officials to visit or inspect homes.

CONCLUSION OF LAW

The Veteran's son was a child for VA compensation purposes as of the date of his eighteenth birthday, and the criteria for additional compensation payable for a child were therefore met.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2014); 38 C.F.R. § 3.57(a) (2015); Theiss v. Principi, 18 Vet. App. 204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for an additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  Title 38, section 3.57(a)(1) of the United States Code defines a child as an unmarried individual who: (1) is under the age of 18; (2) became permanently incapable of self support before reaching the age of 18; or (3) is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014).  

The evidence of records shows that the Veteran's son was removed from his award, effective December [redacted], 2010, the date of his eighteenth birthday.  A December 20, 2010, report of contact records the Veteran's assertion that he had submitted the appropriate paperwork to have his son remain on his award as a dependent child two or three months prior, but the RO indicated there was no record of such submission.  In January 2011, the RO wrote to the Veteran a letter wherein it was requested that he complete the enclosed VA Form 21-675 (Request of Approval of School Attendance) in order for the RO to determine whether additional benefits for the Veteran's son could be authorized based on continuous school attendance at an approved institution.  In September 2011, the Veteran submitted a VA Form 21-674, indicating that his son was homeschooled in the Veteran's home, with an expected date of graduation of June 15, 2011.  (Parenthetically, the Board notes that an April 2013 report of general information records the Veteran's assertion that his son was home schooled continuously from the date of the eighteenth birthday until May 2011.)

In a letter dated in December 2011, the RO informed the Veteran that he needed to provide documentation verifying that the home school that his son was then attending was approved by the State authority, or, that the Veteran's son was then registered in good standing as a home-schooled student with the local school district, or another institution, organization, or entity that is registered with or recognized by the State.  In response, the Veteran informed that RO that Article 13, Section 4, of the Oklahoma State Constitution, allows for parents to homeschool their children.  The Veteran also provided an article from the Home School Legal Defense Association (HDLSA) that reported that Oklahoma law does not require parents who homeschool their children to register with or seek approval from state or local officials.

In January 2012, the RO denied the Veteran's request to have his son remain on his award as a dependent child, stating that the Veteran did not provide the documentation requested by the RO in December 2011.  The RO indicated that if the Veteran provided the requested document by December 9, 2012, it would continue processing the Veteran's claim.  In a statement received in May 2012, the Veteran indicated that he was unable to obtain the requested documentation because Oklahoma does not require parents who homeschool to use certified teachers or state-approved curriculum, or register with or seek approval from state or local officials in order to home school their children.  In September 2012, the Veteran again provided a copy of the article from the HDLSA regarding Oklahoma homeschooling laws.  In March 2013, the RO acknowledged receipt of the document regarding Oklahoma law on homeschooling, but indicated that in order for the Veteran's son to remain on the Veteran's award, the Veteran must provide documentation verifying that the home school is approved by the State authority that determines education standards, or that the student is registered and in good standing as homes schooled student with the local school district, or another institution, organization, or entity that is registered with or recognized by the State.  In April 2013, the RO again denied the Veteran's request to have his son remain on his award and the Veteran perfected an appeal to the Board.  In his VA Form 9, the Veteran reported that he had spoken with someone in the legal department of the Oklahoma State Department of Education who had confirmed that there was no entity in Oklahoma that could issue the paperwork requested by VA because there is no state oversight of homeschooling.  The Veteran further requested that VA contact the Oklahoma Department of Education with a request to issue the required documentation.

By way of history, the Board notes that the United States Court of Appeals for Veterans Claims (Court) previously invalidated both a VA General Counsel opinion and the portion of a regulation indicating that home school programs were not approved educational institutions.  See Theiss v. Principi, 18 Vet. App. 204, 212, 214 (2004).  Subsequently, effective March 16, 2007, VA revised 38 C.F.R. § 3.57(a)(1)(iii) to include home school programs in the definition of approved "educational institution," provided that the home schools operate in compliance with the compulsory attendance laws of the State in which they are located, whether treated as private schools or home schools under State law.  The Veterans Benefits Administration (VBA) further requires that in order for VA to recognize a home school as an educational institution, the claimant must provide documentation indicating that the home school program is approved by the authority established within the State for determining educational standards, or by an institution recognized by VA to be equally competent to determine such standards as a State authority.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iii, ch. 6, sec. A.3.b.  As an alternative to requesting documentation from the claimant, it is permissible to contact the local school district by telephone or e-mail to obtain oral or written verification from an appropriate local school official that the student is registered and in good standing as a home-schooled student.  Id.  

In the instant case, the Board is satisfied that the Veteran has met the requirements for establishing that the home schooling of his son from the date of his eighteenth birthday until his graduation in May or June 2011 was in compliance with the compulsory attendance laws of the State of Oklahoma and that under the circumstances of this case removal of the Veteran's son as a dependent from the Veteran's award, effective December [redacted], 2010, was improper.  Specifically, the Veteran has provided satisfactory evidence that Oklahoma has no laws governing homeschooling and that Oklahoma does allow parents or legal guardians to homeschool their children.  Indeed, the Constitution of Oklahoma, Article 13, § 4, provides

The Legislature shall provide for the compulsory attendance at some public or other school, unless other means of education are provided, of all the children in the state who are sound in mind and body, between the ages of eight and sixteen years, for at least three months in each year.

Okla. Const. Art. 13, §4 (emphasis added).

Further, § 5 of that article provides that "[t]he supervision of instruction in the public schools shall be vested in a Board of Education, whose powers and duties shall be prescribed by law."  Okla. Const. Art. 13, §5 (emphasis added). There is no similar provision pertaining to home school instruction.

Regarding the amount of instruction required, statutory authority provides:

A school month shall consist of twenty (20) school days during which school is actually taught or school activities performed.  Provided, that holidays, elections, days devoted to professional meetings and other days when school is closed may be included in the number of days required for a regular school month, but no holiday or other occasion when school is not in session shall be included in the one hundred eighty (180) days required to be taught, except not to exceed five (5) days may be used for attendance of professional meetings.

Okla. Stat. Ann. tit. 70, § 1-110 (West 2014).

Further "[a] school day for any group of pupils shall consist of not less than six (6) hours devoted to school activities, except that a school day for nursery, early childhood education, kindergarten, first grade, extended day program, and alternative education programs shall be as otherwise defined by law or as defined by the State Board of Education."  Id. at §1-111

The Board finds no reason to disbelieve that the Veteran's son was in fact being homeschooled by a parent or guardian from the date of his eighteenth birthday until his graduation in May or June 2011.  The Veteran also reported that his son was being homeschooled five days a weeks, for six hours a day and that his son was homeschooled year round and did "more than the requisite 180 days required by Oklahoma law."  The Board also has no reason to disbelieve the Veteran's statements in this regard.

Overall, the Board finds that the Veteran has established that the home schooling of his son was in compliance with the compulsory attendance laws of Oklahoma, thereby meeting the regulatory definition of an approved "educational institution."  38 C.F.R. § 3.57(a)(1)(iii).  Although VBA requires additional documentation before it will recognize a home school as an educational institution, the Board finds that the Veteran has provided satisfactory evidence of why he is unable to provide such additional documentation.  To penalize the Veteran simply because the State in which he homeschooled his son does not provide oversight for homeschooling, especially when the regulatory requirements have been met to the satisfaction of Board, would run afoul of uniquely pro-claimant principles underlying the veterans' benefits system.  See Nat'l Org. of Veteran' Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009) (noting that the veterans' benefits system is a "veteran-friendly" system).  Indeed, the pro-claimant nature of the system is such that VA has an affirmative obligation to grant "every benefit that can be supported in law." 38 C.F.R. § 3.103(a)(2015) (stating that "it is the obligation of VA . . . to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government").  Accordingly, under the circumstances of this case, the Board finds that upon the date of his eighteenth birthday, the Veteran's son was attending an approved educational institution.  38 C.F.R. § 3.57(a)(1)(iii).  As such, the Board finds that the criteria for additional compensation payable for a child were met from the eighteenth birthday of the Veteran's son, and removal of the Veteran's son as a dependent from the Veteran's award, effective December [redacted], 2010, was improper.



ORDER

The removal of the Veteran's son as a dependent upon the date his eighteenth birthday was improper; the appeal of this removal is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


